Citation Nr: 0608482	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for recurrent major 
depression with psychotic features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The appellant had active service from March to June 1979.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case returns to the Board 
following a remand to the RO in September 2003.  


FINDING OF FACT

There is no competent evidence of an acquired psychiatric 
disorder in service or for one year thereafter, and there is 
no competent evidence of a nexus between the veteran's 
current psychiatric disorder and his period of active service 
from March 1979 to June 1979.  


CONCLUSION OF LAW

Service connection for a recurrent major depression with 
psychotic features is not established.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R.  § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R.  § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Personality disorders, however, 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the appellant seeks service connection for 
recurrent major depression with psychotic features.  He 
alleges that, during boot camp training, he was exposed to 
gas, causing a chemical imbalance in his brain that resulted 
in his current diagnosis of recurrent major depression with 
psychotic features.  

Considering the claim on a presumptive basis, there is no 
evidence of psychosis within one year after the appellant's 
separation from service in June 1979.    Furthermore, the 
appellant only had two months and ten days of active service, 
short of the minimum 90 days of service required to establish 
the presumptive service connection of a specified disease.  
For these reasons, the presumption of service connection for 
a chronic disease is not for application.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(1), 
3.309(a).

Considering the claim on a direct basis, the Board finds that 
it must be denied.  The appellant's service medical records 
lack any diagnosis or treatment for mental illness to include 
major depression.  The closest thing to psychological 
diagnosis that appellant received in service was an informal 
written evaluation by his commanding officer opining that the 
appellant did not possess the ability to be a Marine due to 
his "defective attitude and character and behavior 
disorder."  VA regulations provide that personality 
disorders are not "diseases or injuries" within the meaning 
of applicable VA legislation and therefore cannot be 
disabilities for purposes of establishing service connection.  
38 C.F.R. §§ 3.303(c), 4.9.  The Board emphasizes that the 
United States Court of Appeals for Veterans Claims has upheld 
the validity of 38 C.F.R. § 3.303(c) as pertains to 
personality disorder.  Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  Overall, the Board finds that the service medical 
records provides evidence against this claim. 

Moreover, the Board finds no competent evidence of a nexus 
between the appellant's current diagnosis of major depressive 
disorder with psychotic features and his brief period of 
active service.  That is, there is no medical evidence that 
establishes a relationship between the current disorder and 
the alleged in-service injury.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In 
fact, private psychiatric evaluations conducted in August 
1987 by the Brevard Mental Health Centers & Hospital, Inc. 
suggest that the appellant's current condition originated in 
1982 as a result of his mother's suicide.  Overall, the Board 
must find that the post-service medical records provide 
evidence against this claim, indicating a disability that has 
no connection to service. 

The Board acknowledges that the appellant has expressed his 
personal belief that his boot camp training caused a chemical 
imbalance in his brain which led to his current diagnosis of 
recurrent major depression with psychotic features.  However, 
there is no evidence that the appellant is trained or 
educated in medicine; therefore, he is not competent to offer 
an opinion as to the etiology of disorder.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for recurrent major 
depression with psychotic features.  38 U.S.C.A. § 5107(b).  
The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the VA's 
duty to notify.  That is, by letters dated March 2004, 
September 2004, December 2004, January 2005, and March 2005, 
as well as by information provided in the December 2005 
supplemental statement of the case, the RO advised the 
appellant of the evidence needed to substantiate his claims 
and explained what evidence it was obligated to obtain or 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible for providing.  These 
letters also requested that the appellant provide any 
evidence in his possession that pertained to his claim. 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21.  In addition, by letter dated October 2000, the 
RO explained to the appellant what documents it was working 
to obtain to substantiate his claim.  Although there was no 
notice prior to the November 1999 rating decision, subsequent 
correspondence cured any defect as to timing.  

The Board is aware of the recent  decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO has secured the 
appellant's service medical records and all medical evidence 
used by the Social Security Administration to determine that 
the appellant was eligible for disability benefits.  The 
appellant also indicated he was seen by a psychiatrist 
shortly before his June 1979 discharge and received regular 
treatment from Circle of Care, Inc. since 1982.  The RO 
repeatedly requested that Circles of Care, Inc. provide 
appellant's treatment reports from 1982 onward; however, only 
medical records starting from August 1987 onward were 
provided.  The appellant has provided additional treatment 
reports for the period March 1992 to the present.  

Although there is a possibility that additional evidence 
remains outstanding, the RO repeatedly informed the 
appellant, most recently in the December 2005 supplemental 
statement of the case, that it was his ultimate 
responsibility for providing the evidence.  38 U.S.C.A. 
§ 5107(a).  In this regard, it is important to note that 
additional treatment of the disorder at issue years after 
service would not provide a basis to grant this claim.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board is also satisfied as to compliance with its 
instructions from the September 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The actions requested by the 
Board were undertaken.   

ORDER

Service connection for recurrent major depression with 
psychotic features is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


